department of the treasury r reven ervice washington d c - s ’ v tax_exempt_and_government_entities_division date aug contact person identification_number telephone number t e0o b2 employer_identification_number legend b x dear sir or madam uil nos we have considered x's ruling_request dated date regarding x's formation of a limited_liability_company llc to receive a contribution of real_property subject_to potential liabilities x is a community_trust composed of several component parts treated as a single entity and described in sec_501 and sec_170 of the internal_revenue_code x’s governing body is incorporated b an individual owns certain real_property that b intends to donate to x x wishes to accept but is concerned about subjecting itself to potential environmental and premises liability in excess of the value of the property to shield itself from such liability x proposes to organize an llc under state law x will be the sole member of the llc the llc will not elect to be treated as separate from its sole member on form_8832 will donate the property in fee simple to the llc the llc will not assume any liabilities associated with the property arising prior to the transfer the llc will not be subject_to any material restrictions or conditions within the meaning of sec_1_507-2 of the regulations with respect to the property x will treat the property as its own in preparing periodic financial reports to further avoid liability as an agent of the llc x will not be the manager of the llc x will have the power to appoint and remove the managers at any time without cause b will initially be the sole manager of the llc b will serve without compensation other than reimbursement of expenses b is not an officer or director of x and will not acquire any position with x as a result of the contribution x represents that the property will be used in a manner d w f_r e s e t l consistent with x’s exempt purposes all investments and charitable distributions will be subject_to x’s approval x requests the following rulings the llc will be disregarded as separate from x and assets owned or transferred to the llc will be treated as assets owned or transferred to x for all federal tax purposes the llc is not required to submit an application to obtain recognition by the irs of its status under sec_501 of the code in accordance with sec_508 the llc will assume x’s income_tax status accordingly the llc will be a public charity described in sec_509 and sec_170 of the code the acceptance of the contribution of fee simple title to the property by the llc will not adversely affect x's exemption under sec_501 of the code since the property will be used for charitable purposes the fair_market_value of the property at the date of conveyance will be deductible by basa charitable_contribution under sec_170 and sec_2522 of the code in the taxable_year in which the conveyance is made in the manner and to the extent provided by sec_170 the amount of the contribution is the fair_market_value of the property sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable purposes sec_508 of the code provides than an organization shall not be treated as described in sec_501 unless it has given notice to the secretary in such manner as the secretary may by regulations prescribe that it is applying for recognition of such status or for any period before the giving of such notice if such notice is given after the time prescribed sec_509 of the code excludes from the definition of private_foundation an organization described in sec_170 sec_1_170a-1 of the income_tax regulations provides generally that the amount of the contribution of property is its fair_market_value at the time of the contribution sec_1_170a-9 of the regulations provides that community trusts have often been established to attract large contributions of a capital or endowment nature for the benefit of a particular community or area and often such contributions have come initially from a smalt number of donors while the community_trust generally has a governing body comprised of representatives of the particular community or area its contributions are often received and maintained in the form of separate trusts or funds which are subject_to varying degrees of control by the governing body to qualify as a publicly_supported_organization a community_trust must meet the percent-of-support test of sec_1_170a-9 or if it cannot meet that test be 200le0027 organized and operated so as to attract new and additional public or governmental support ona continuous basis sufficient to meet the facts_and_circumstances_test of sec_1_170a-9 sec_1_170a-9 provides rules for determining the extent to which separate trusts or funds may be treated as component parts of a community_trust fund or foundation herein collectively referred to as a community_trust and sometimes referred to as an organization for purposes of meeting the requirements of this paragraph for classification as a publicly_supported_organization sec_1_170a-9 of the regulations provides generally that for purposes of sec_170 sec_501 and and chapter of the code any organization that meets certain community_trust requirements set forth in the regulations will be treated as a single entity rather than as an aggregation of separate funds and all funds associated with such organization whether a_trust not-for-profit corporation unincorporated association or a combination thereof will be treated as component parts of such organization sec_301_7701-3 of the procedure and administration regulations provides that a business_entity not classified as a corporation an eligible_entity and having a single member can elect to be classified as an association or to be disregarded as an entity separate from its owner for federal tax purposes sec_301_7701-3 of the regulations provides that unless it elects otherwise a domestic eligible_entity with a single owner is disregarded as an entity separate from its owner sec_301_7701-3 of the regulations provides that an eligible_entity that has been determined to be or claims to be exempt from taxation under sec_501 a is treated as having made an election to be classified as an association ann 1999_43_irb_545 stated that an owner exempt from taxation under sec_501 of the code must include as its own information pertaining to the finances and operations of a disregarded_entity in its annual information_return because the regulations under sec_7701 provide that an entity wholly owned by a single owner may be disregarded as an entity separate from its owner when the entity is disregarded as separate its operations are treated as a branch or division of the owner pursuant to ann the llc is treated as a part of x i as a disregarded_entity unless it elects treatment as a separate association the llc need not submit an application to qualify as a part of x under sec_501 and sec_170 a vi of the code assuming that the owner's ownership of the llc does not adversely affect the owner’ sec_501 or sec_170 status under the facts presented x viewed together with the llc will be described in sec_501 and assuming that the applicable support tests are met b a vi however we decline to rule on the deductibility of b's contribution of the property to the llc under sec_170 of the code see sec_5 of revproc_2000_1 ilr b if accordingly we rule as follows the llc will be disregarded as separate from x for purposes of sec_170 sec_501 and chapter of the code and for return and public disclosure requirements and assets owned or transferred to the llc will be treated as assets owned or transferred to x for such purposes the llc is not required to submit an application in accordance with sec_508 of the code to obtain recognition by the irs of its status as part of an entity described in sec_501 the llc will be encompassed within x's income_tax status accordingly the llc will be part of a public charity described in sec_509 and sec_170 of the code the acceptance of the contribution of fee simple title to the property by the llc will not adversely affect x’s exemption under sec_501 c of the code except as we have ruled above we express no opinion as to the tax consequences of the proposed transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_61 k of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about tax_liability you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely terrell m berkovsky manager exempt_organizations technical group
